Per Curiam.
Appeal from an order of the district court denying appellant’s motion that he be represented by a private attorney and not by a member of the staff of the Office of the Public Defender in postconviction proceedings. The order is not appealable as of right. Rules of Civil Appellate Procedure, Rule 103.03. In postconviction proceedings “[a]n appeal may be taken to the Minnesota supreme court from the order granting relief or denying the petition within 60 days after the entry of the said order.” Minn. St. 590.06.
In view of the fact that the services of the state public defender’s office are available to petitioner if he elects to use them (see, State v. Gilles, 279 Minn. 363, 157 N. W. [2d] 64), our intervention in the case at this time would be inappropriate.
Appeal dismissed.